DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A.	Limitations as recited in claim 1, lines 10-11 include “… the vertical height is greater than a vertical distance between the second circuit layer and the third circuit layer”.
	However, it is unclear which portion of the second circuit layer and the third circuit layer are used to compare the respective distance with respect to the vertical height?  
The disclosure shows a maximum vertical height being H1 and a vertical distance being G1 (see Fig. 1). The vertical distance as claimed is a maximum vertical distance between upper and lower surfaces of the respective circuit layers or the gap G1? 
Should the claim language read “… a maximum vertical height is greater than a vertical distance between a lower surface of the second circuit layer and an upper surface of the third circuit layer?

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-6, 9, and 11-15, insofar as being in compliance with 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al., (IDS: US Pat. Appln. Pub. 2018/0240731, CN109661723, hereinafter Choi). 

Regarding claim 1, Choi discloses a package structure (PS), comprising:
a first circuit board (CB) comprising a first circuit layer (CL) and a second circuit layer/CL (see conventional circuit substrate 500, 520 and 510 respectively in Fig. 3; para 0025-0027); 
a second CB comprising a third CL and a fourth CL (see conventional circuit substrate 200, 210 and 220 respectively in Fig. 3; para 0025-0027), wherein the second CL and the third CL are located between the first CL and the fourth CL;
at least one electronic component (semiconductor chip 300 in Fig. 3; para 0025)  disposed between the first CB and the second CB and electrically connected to the second CL and the third CL 
at least one conductive lead contacting at least the third CL (see lead on a left side of a lead frame/LF 400 and 210 respectively in Fig. 3; para 0025), wherein the at least one conductive lead comprises a given vertical height, and 
a molding compound (see conventional package body 100 in Fig. 3; para 0025) covering the first CB, the second CB, the at least one electronic component, and the at least one conductive lead, wherein the molding compound exposes the first CL and the fourth CL, and the at least one conductive lead extends outside the molding compound (see lead on a left side of a lead frame/LF 400 and 100  respectively in Fig. 3) 
(Fig. 2-3).	
Choi does not explicitly teach: a) the vertical height being greater than a vertical distance between the second CL and the third CL.
	The determination and selection of parameters including dimensions (length/height, width, thickness, etc.) of a lead, pad, bonding wire, etc., and a number and spacing thereof in Chip/LF Packaging and Interconnect Technology art is a subject of routine experimentation and optimization to achieve improved bonding, inspection capability, electrical performance, reliability and reduced bonding/shorting defects. 
 	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to select and incorporate the element a), so that the bonding and inspection capability, electrical performance and reliability can be improved in Choi’s PS.  

Regarding claims 2-3 respectively, Choi teaches substantially the entire claimed 
structure as applied to claim 1 above, wherein:
the first CB comprises a dielectric layer (500 in Fig. 3; para 0025) comprising an upper surface and a lower surface opposite to each other, the first CL is disposed on the upper surface, and the second CL (see 520 and 510 respectively in Fig. 3) is disposed on the lower surface, and 
a material of the dielectric layer comprises a ceramic material (see para 0027).

Regarding claims 4-5 respectively, Choi teaches substantially the entire claimed 
structure as applied to claim 1 above, wherein:
the second CB comprises a dielectric layer (200 in Fig. 3; para 0025) comprising an upper surface and a lower surface opposite to each other, the third CL is disposed on the upper surface, and the fourth CL (see 210 and 220 respectively in Fig. 3) is disposed on the lower surface, and 
a material of the dielectric layer comprises a ceramic material (see para 0027).

Regarding claim 6, Choi teaches substantially the entire claimed structure as applied to 
claim 1 above, including the first CB comprising a first edge and a second 
edge opposite to each other (see left and right edges of 500 respectively in Fig. 3), the 
second CB comprising a third edge and a fourth edge (see right and left edges of 200 
respectively in Fig. 3) opposite to each other, there is a first horizontal distance between 
the first edge and the third edge, and there is a second horizontal distance between the 
second edge and the fourth edge.
 
Regarding claims 9 and 11 respectively, Choi teaches substantially the entire claimed
structure as applied to claims 1 and 6 above, including the at least one conductive lead 
comprises a first conductive lead and a second conductive lead (see 400 on a right and 
a left side respectively in Fig. 3), the first conductive lead is relatively adjacent to the third 
edge of the second CB and contacts the third CL (see 400 on the right side and 210
respectively in Fig. 3), and the second conductive lead is relatively adjacent to the fourth 
edge of the second CB and contacts the third CL (see 400 on the left side and 210
respectively in Fig. 3). Choi does not explicitly teach: a) a size of the first CB is less

than a size of the second CB and b) the first horizontal distance is greater than the
second horizontal distance.
The determination and selection of parameters including dimensions (size, length/height, width, thickness, etc.) of a substrate/CB, lead, pad, bonding wire, etc., and a number and a distance/spacing between edges and height of the substrate/CB, lead, etc., in Chip/LF Packaging and Interconnect Technology art is a subject of routine experimentation and optimization to achieve improved bonding and inspection capability, electrical performance, reduced bonding/shorting defects and improved reliability.
 	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to select and incorporate the elements a)-b), so that the bonding and inspection capability, electrical performance and reliability can be improved in Choi’s PS.  

Regarding claims 12-13 respectively, Choi teaches substantially the entire claimed
structure as applied to claim 1 above, wherein Choi further teaches:
a) a conventional bonding comprising solder layer disposed between the at least one 
electronic component and the third circuit layer of the second CB (see para 0030-0031) 
and between the second CL of the first CB and at least another electronic component 
(see 320 in Fig. 4; para 0036); and 
b) a bonding wire (see B-W in Fig. 3) electrically connected to the at least one electronic
component and the third CL of the second CB.
	It would have been obvious to a person of ordinary skill in the art at the time, before
the effective filing date of the claimed invention, to incorporate the solder layer between 
the at least one electronic component and the third CL of the second CB and between 
the second CL of the first CB and the at least electronic component, so that the bonding
strength, rework capability and reliability can be improved in Choi’s PS.  

Regarding claim 14, Choi teaches substantially the entire claimed structure as applied to 
claim 1 above, including the at least electronic component comprising a conventional die
(see semiconductor chip 300 in Fig. 3; para 0025). 

Regarding claim 15, Choi teaches substantially the entire claimed structure as applied to 
claim 1 above, including the molding compound comprising a top surface and a bottom
surface opposite to each other, the top surface is aligned with a first surface of the first 
CL that is relatively away from the second CL, and the bottom surface is aligned with a 
second surface of the fourth CL that is relatively away from the third CL (see 100, 520 
and 220 respectively in Fig. 3).

Allowable Subject Matter
4.	Claims 7, 8 and 10 are objected to as being dependent upon a rejected base claim, but might be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection set forth above.

Reasons for Allowance
5.	 Examiner's statement of reasons for allowance would be incorporated in the next office action in light of the claim amendment overcoming 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663. The examiner can normally be reached on 10:30AM-8:30PM.			Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interview practice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAN or Public PAG. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 703-308-0956.
 
/NITIN PAREKH/
Tech Center 2800